Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Phillip Johnwell on 07/12/22.
				DRAWINGS
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The drawings filed 02/16/21 are objected to under 37 CFR 1.83(a) because they fail to show the spill proof lid 5 and the tap light switch 6 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
SPECIFICATION AND CLAIMS
The application has been amended as follows: 
In the specification (filed on 04/12/21), page 1, line 9 “Petcup 1” has been changed to –Petcup 1. The Hot/cold Thermo cup 1 includes a spill proof lid 5 attached to a top of the cup 1. The light adapter 2 encloses at least one battery and a light source. A bottom surface of the light adapter 2 includes a tap light switch 6.  The switch 6 turns light source on and off based on a tapping motion of a user. The light adapter 2 unscrews from the bottom of the cup 1 for replacing the at least one battery.  The adapter 2 further includes a plurality of casters or cup feet 3 extending downward from the bottom surface of the adapter 2. The cup feet 3 space the bottom surface of the adapter 2 from a working surface and prevents accidentally activating the tap light switch 6 and thus conserves battery power.  
In the specification, page 1, lines 13-14 “If you are 60/70 years old…you have never seen Petcup in your life.  This is a one of a kind product.” has been deleted
Cancel claims 1-3
New claim 4 has been added –4. An illuminated Hot/cold Thermo cup comprising a spill proof lid attached to a top of the cup and a light adapter attached to a bottom of the cup;  said light adapter enclosing at least one battery and a light source, a bottom surface of said light adapter includes a tap light switch, said switch turns the light source on and off based on a tapping motion of a user, said light adapter unscrews from the bottom of the cup so as to easily replace said at least one battery, said adapter further includes a plurality of casters or cup feet extending downward from the bottom surface of the adapter for spacing the bottom surface from a working surface and preventing accidentally activating the tap light switch, and wherein when said thermo cup is inverted and the spill proof lid is removed the cup functions as a portable night light or work light.--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 4 claims among other things “…………….said adapter further includes a plurality of casters or cup feet extending downward from the bottom surface of the adapter for spacing the bottom surface from a working surface and preventing accidentally activating the tap light switch, and wherein when said thermo cup is inverted and the spill proof lid is removed the cup functions as a portable night light or work light.”  which is not taught or fairly suggested by the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/               Primary Examiner, Art Unit 2875